ITEMID: 001-75286
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: MAYDA v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals. They are represented before the Court by Mr H. Kaplan, a lawyer practising in Istanbul.
The facts of the cases, as submitted by the applicants, may be summarised as follows.
Until 1994 the applicants lived in Kılıçlı village, in the district of Lice, in Diyarbakır province, where they own property. It is to be noted that Tajdin Ayşin, Osman Ayşin, Hanifi Ayşin and Hikmet Ayşin did not submit any certificate to the Court attesting their ownership of the property in Kılıçlı.
Furthermore, Ahmet Mayda, Nihat Ayşin, Rahim Ayşin, Rahim Ayşin, Abdulvahap Ayşin, Bayram Ayşin, İhsan Ayşin, Hadin Ayşin and Muhyetin Ayşin did not submit their authority forms.
In May 1994, security forces forcibly evacuated Kılıçlı on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Diyarbakır and its districts where they currently live.
On 30 May1997 the mayor of Kılıçlı village filed a petition, on behalf of the residents, with the State of Emergency Department of the Governor’s office in Diyarbakır and asked the latter to allow the residents of the village to cultivate their lands.
On 1 October 1999 the applicants filed petitions with the office of the District Governor’s office in Lice and requested permission to return to their village.
On 5 October 1999 the Lice District Governor rejected their requests.
On an unspecified date, the mayor of Kılıçlı filed a petition, on behalf of the residents, with the office of the Prime Minister and requested permission to return to their village.
On 3 April 2002 the office of the Prime Minister sent a reply to the mayor and informed him that his petition was transmitted to the Ministry of the Interior.
On 11 April 2002 the mayor of Kılıçlı filed a further petition, on behalf of the residents, with the office of the Prime Minister and requested permission to return to their village.
On 30 September 2002 the Research, Planning and Coordination Committee attached to the Ministry of the Interior sent a reply to the mayor and informed him that Kılıçlı village was not yet suitable for residence.
It is to be noted that the applicants failed to submit a copy of these petitions to the Court.
The official records indicated that the inhabitants of Kılıçlı had evacuated their village on account of intense terrorist activities in the region and threats issued by the PKK (Workers’ Party of Kurdistan) terrorist organisation against the villagers. The security forces had not forced the applicants to leave their village.
Currently there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
